Citation Nr: 1422009	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  06-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to. December 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. During the course of the appeal, jurisdiction of the claims file was transferred to the RO in Wichita, Kansas.

In March 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Wichita RO. A transcript of the hearing has been associated with the record. 

The claim was remanded in November 2010 for further development. The claim was returned to the Board and adjudicated in August 2012. The August 2012 Board decision that denied his claim was vacated and remanded by the Court of Appeals for Veterans Claims (Court) in July 2013 based on a Joint Motion for Remand (JMR).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court, in a July 2013 JMR, vacated and remanded the Board's August 2012 decision because the Board failed to ensure compliance with the November 2010 Board remand. Stegall v. West, 11 Vet.App. 268, 271 (1998). Specifically, as required by both the remand and 38 C.F.R. § 19.31(c), the Veteran was not provided a Supplemental Statement of the Case (SSOC) following additional development done in response to the remand. The Board finds that an SSOC should be provided.  

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case concerning the claim of entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus. If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


